Citation Nr: 0304627	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-38 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife and daughters


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from February 1953 to February 
1955 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following a remand to the RO in 
January 2001.  

The Board undertook additional development on the issue on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  Following completion of that development, 
by letter dated in January 2003, the Board notified the 
veteran and representative of the evidence additional 
evidence secured for his appeal.  See 38 C.F.R. § 20.903 
(2002).  The Written Brief Presentation submitted by the 
veteran's representative in January 2003 has been associated 
with the claims folder.  No additional evidence was received.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Competent medical evidence of record relates the 
veteran's DJD of the right knee to knee disorder shown in 
service.  

3.  There is no medical evidence of left knee disorder in 
service and no competent medical evidence of a nexus between 
the current left knee DJD and the veteran's period of active 
service.   


CONCLUSIONS OF LAW

1.  Service connection for DJD of the right knee is 
established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2002).

2.  DJD of the left knee was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
March 1993 rating decision, January 1994 statement of the 
case, and supplemental statements of the case dated through 
April 1997, the RO generally provided the veteran and his 
representative with the applicable law and regulation and 
gave notice as to the evidence needed to substantiate his 
claims.  In addition, in its November 2001 letter, the RO 
specifically set forth the notice and duty to assist 
provisions of the VCAA, explained the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to provide additional information or evidence 
needed for the development of his claim.  The veteran's 
November 2001 response to the letter has been associated with 
the claims folder.  The Board is satisfied that all required 
notice has been afforded the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO obtained VA 
medical records, a relevant medical examination, and a VA 
medical opinion.  The RO has also obtained all private 
medical records as authorized by the veteran.  The Board 
notes that the veteran has described receiving traditional 
Navajo treatment ceremonies related to the disabilities at 
issue.  He noted that the ceremonies involved participation 
by his uncle, who had been deceased for years, and his 
father.  The RO's attempts to secure records of these 
ceremonies from the veteran's father were unsuccessful.  The 
veteran has not submitted any associated documentation.  
Pursuant to the Board's remand, the RO attempted to obtain 
additional service medical records, specifically records 
associated with treatment of knee injury in service.  The 
January 2002 response from the National Personnel Records 
Center indicated that all service medical records were 
previously provided.  In addition, a June 1996 statement 
indicated that there was no record on file for the veteran at 
the hospital at Fort Huachuca.  Finally, although the veteran 
reported during his November 1996 personal hearing that he 
was receiving Social Security, there is no indication that 
the benefits are for disability or any reason other than 
retirement.  Accordingly, there is no reasonable basis for 
securing Social Security records.  The Board finds that the 
RO has made all reasonable attempts to develop the veteran's 
claim.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal, to include 
during two personal hearings at the RO.  Therefore, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the January 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).



Factual Background

Service medical records from the veteran's first period of 
service reflected no complaint or treatment for knee 
disorder.  The February 1955 report of physical examination 
and medical history at separation was negative for abnormal 
findings or report of knee problems.  The veteran's September 
1961 physical examination showed no knee abnormalities found 
at entrance.  There were no knee complaints offered in the 
report of medical history.  Again, service medical records 
showed no knee complaints or treatment.  However, the report 
of the June 1962 physical examination at separation noted 
internal derangement of the right knee.  No other knee 
abnormality was found.  The report of medical history noted 
right knee injury in October 1961 and reinjury in May 1962 
with effusion and hospitalization on each occasion.  

Records from Keams Canyon Public Health Service dated from 
1958 to 1972 reflected no treatment related to the knees.  

The veteran presented to Maricopa Medical Center in February 
1989 when he stepped into a hole and injured his left knee.  
He denied other injuries.  Examination showed significant 
effusion, tenderness of the medial collateral ligament, and 
laxity of the lateral collateral ligament.  X-rays showed 
effusion and moderately advanced to advanced degenerative 
arthritis.  The diagnosis was left knee trauma.  Treatment 
included knee immobilizer with crutches, elevation, and ice.  

Records from the Phoenix Indian Medical Center showed that in 
April 1988 the veteran presented with right knee pain after 
hitting it against concrete.  There was also swelling with 
reduced range of motion and inability to straighten the leg.  
The diagnosis was contusion with effusion of the right knee.  
X-rays showed joint effusion and changes consistent with 
osteoarthritis.  In November 1991, the veteran reported that 
he strained his left knee muscle at work, but also complained 
of past knee pain while in service.  Examination was normal.  
The diagnosis was DJD of the left knee.  The veteran returned 
in May 1992 with left knee pain and swelling and right knee 
complaints.  He mentioned injuring his left knee at work in 
November 1991.  In September 1992, the veteran noted that he 
had knee pain for years.  He hurt his left knee in the 
military in a jump from a vehicle in 1956 and then injured it 
last November.  Notes dated in November 1992 indicated that 
the veteran had DJD in both knees.  Subsequent records 
continued to generally note DJD in knees.  

VA medical records dated from March 1991 to January 1994 
reflected general treatment for DJD shown on X-rays of the 
bilateral knees.  In January 1992, the veteran stated that he 
injured his left knee in service in 1960.  In October 1992, 
he related that he injured the left knee in service and was 
hospitalized three times.  The veteran dated his left knee 
disorder to injury to service in 1965 in an August 1993 note 
and to injury in service in 1962 in a December 1993 note.  

The veteran underwent a VA general medical examination in 
December 1992.  He related that he fell and injured his left 
knee in 1961 with pain since that time.  He had quit working 
due in part to knee pain.  Examination revealed abnormal 
findings in the knees.  Although the examiner indicated that 
he would order X-rays of the knees, no report was associated 
with examination.    

A February 1993 statement from the veteran's employer 
indicated that the veteran had worked for him for about 10 or 
12 years.  He knew about the veteran's injuries from service 
but they did not seem to bother him until after about 10 
years.  The veteran had complained about his knees.  

A statement from the veteran's wife received in March 1993 
related that they had been married for 38 years.  He had 
sustained several injuries in service that had always 
bothered him but had been more of a problem recently and he 
had to quit working.  The March 1993 statement from the 
veteran's daughter indicated, among other things, that the 
veteran injured his knee when he jumped off a truck during 
his second period of service, which continued to bother him.    

In January 1994, the RO received a statement from I.P., who 
related that he served with the veteran and that he was 
injured during that time.  A statement from J.F. indicated 
that he also served with the veteran and had reviewed 
records.  The examination from June 1962 showed a finding of 
right knee internal derangement.  

The veteran and several family members testified at a 
personal hearing in July 1994.  During his second tour of 
duty, the veteran fell from a truck, landing on and injuring 
his knee.  He was hospitalized for about three days and then 
given 30 days of light duty.  He was supposed to have surgery 
for the knee, but was discharged before it could be 
performed.  After his discharge, the veteran went to work 
because he had a family to support.  He took medication for 
the pain.  He was not currently employed.  He did not seek 
treatment for his injuries until four or five years after he 
was finally discharged from service.  The veteran clarified 
that, although service medical records referred to right knee 
injury, he really hurt the left knee in service.  He had a 
right knee disorder because he favored it due to the left 
knee injury.  The veteran and his wife were married during 
his second tour of duty.  She indicated that he wrote to her 
while he was in the hospital for his knee.  After service, 
the veteran continued to have knee pain and swelling.  The 
veteran's daughter stated that his knees had bothered him for 
years with pain and swelling.     

In a March 1996 statement, the veteran related that he had 
been in constant pain since the first knee injury in 1961.  
The doctors had recommended removing cartilage from the knee 
two months before his separation.  His May 1996 statement 
indicated that he had an August 1961 injury to knees while on 
field exercises at Yakima, California.  

Additional VA medical records again reflected the diagnosis 
of chronic DJD of both knees with general treatment.  

The veteran and his wife testified at another personal 
hearing in November 1996.  He injured the left knee in 
service.  He was hospitalized for about one month.  Treatment 
included removal of fluid from the knee, pain medication, and 
use of a knee guard.  The veteran continued to use the knee 
guard and pain medication after service.  He worked as a 
truck driver and in road construction.  VA medical personnel 
told him to stop working in 1990.  He denied having any knee 
injuries in the first year after service.  The veteran 
received traditional treatment from a medicine man for the 
left knee, which helped the pain.  VA doctors had recommended 
a knee replacement.  The veteran indicated that he favored 
the left knee so much that he developed right knee swelling.  
He had bilateral knee swelling for many years.  The veteran 
related that he had all traditional medical treatment for the 
knees until about 1992.    

In April 1999, the veteran again indicated that he had 
traditional prayers in 1957 for knees and from 1961 to 1963 
for painful knees.  Attempts to secure records regarding 
these ceremonies from the veteran's father were unsuccessful. 

In November 2002, the Board requested a VA medical opinion 
based on consideration of all the evidence of record.  The 
opinion report dated in December 2002 indicated that the 
physician reviewed the opinion request and the claims folder.  
The report included a comprehensive review of the medical 
evidence of record related to the knee disability claim, with 
the added notation of left patella fracture sustained in a 
motor vehicle accident in March 1999.  After reviewing the 
information, the physician found it difficulty to relate the 
left knee disorder to service as there was no documentation 
of left knee injury in service.  The only history of knee 
injury in service was the diagnosis of internal derangement 
of the right knee, which suggested that the veteran could 
have a history of chronic right knee disability.  Thus, the 
physician believed that it was at least as likely as not that 
the arthritic changes in the right knee were attributable to 
the diagnosis in service.  He added that, if the veteran's 
record did indicate a history of internal derangement of the 
left knee, it would essentially prove a causative 
relationship to the increased degenerative changes in that 
joint.       

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  
  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that there is no evidence of 
arthritis in either knee to a compensable degree within one 
year from the veteran's separation from service.  Therefore, 
the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Considering the claim on a direct basis, the Board finds that 
the evidence supports service connection for DJD of the right 
knee.  38 U.S.C.A. § 5107(b).  Although the remaining service 
medical records fail to disclose any abnormality, the June 
1962 report of examination at separation notes more than one 
episode of right knee injury in service.  Thus, although not 
specifically shown, the evidence suggests a chronic right 
knee disorder in service.  38 C.F.R. § 3.303(b).  Moreover, 
the December 2002 VA physician's opinion relates the current 
right knee DJD to the right knee disorder in service.  Boyer, 
210 F.3d at 1353.  Therefore, the Board finds that the 
evidence is sufficient to establish service connection for 
DJD of the right knee.  To that extent, the appeal is 
granted.  

On the other hand, the Board finds that the preponderance of 
the evidence is against service connection for DJD of the 
left knee.  38 C.F.R. § 5107(b).  Despite the veteran's 
various allegations of left knee injury in service, service 
medical records reflect no injury to or finding or complaint 
of left knee abnormality.  38 C.F.R. 
§ 3.303(b).  The Board notes that several lay persons have 
attested that the veteran suffered injuries in service.  
However, none of the statements specifically confirm that the 
veteran incurred a left knee injury, as opposed to right knee 
injury shown in service medical records.  In fact, aside from 
the veteran's allegations, there is no evidence of left knee 
injury or pathology until February 1989, more than 25 years 
after the veteran's separation from service.  Finally, the 
December 2002 report shows that the VA physician, upon a 
complete review of the record, was unable to relate the 
veteran's current left knee DJD to his periods of service 
absent some documentation of left knee injury or disorder in 
service.  Boyer, 210 F.3d at 1353.  There is no contrary 
medical opinion of record.  

The Board acknowledges that the veteran is competent to 
argue, as he has, that he in fact injured the left knee in 
service.  However, as a lay person, without medical training 
or knowledge, he is not competent to offer an opinion as to 
the etiology of the current left knee disorder.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for DJD of the left knee.       


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for DJD of the right 
knee is granted.  

Service connection for DJD of the left knee is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

